UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period :	January 1, 2013 — December 31, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: As 2014 gets under way, signs point to a more widespread economic recovery around the world. We are encouraged by the improvement that the larger developed economies are showing in key areas such as unemployment, housing, and manufacturing. Some storm clouds also have cleared. It is no longer a guessing game as to when the U.S. Federal Reserve will begin reducing its stimulative bond-buying program. And the looming threat of another federal government shutdown is easing. Moreover, the embattled 17-nation eurozone, which just a year ago appeared to teeter on the verge of financial collapse, seems to be emerging from recession. At the same time, Japan is pursuing structural policies seeking to reverse its deflationary spiral, while China is working toward instituting important domestic reforms to support sustainable growth. In 2013, U.S. stocks, as measured by the S&P 500 Index, soared more than 30%, posting their best year since 1997. Equities may continue to benefit from better business conditions, but it is worth remembering that advances of such magnitude are rare. For fixed-income investors, rising Treasury yields may continue to pose a challenge requiring a different set of strategies than those that were common during the years of falling rates. To help you pursue your financial goals in this environment, Putnam offers fresh thinking and a commitment to fundamental research, active investing, and risk management strategies. Your financial advisor also can help guide you toward your investment goals, while taking into account your time horizon and tolerance for risk. We would like to welcome new shareholders of the fund and to thank you for investing with Putnam. We would also like to extend our thanks to Elizabeth Kennan, who has retired from the Board of Trustees, for her 20 years of dedicated service. Performance summary (as of 12/31/13) Investment objective High current income consistent with what Putnam Investment Management, LLC believes to be prudent risk Net asset value December 31, 2013 Class IA: $12.01 Class IB: $11.90 Total return at net asset value Barclays U.S. Aggregate (as of 12/31/13) Class IA shares* Class IB shares† Bond Index 1 year 2.13% 1.87% –2.02% 5 years 93.56 90.86 24.27 Annualized 14.12 13.80 4.44 10 years 75.20 70.70 55.99 Annualized 5.77 5.49 4.55 Life 459.49 431.67 436.67 Annualized 6.87 6.66 6.72 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: February 1, 1988. † Class inception date: April 30, 1998. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Credit quality Aaa 34.3% Aa 1.2% A 8.8% Baa 26.1% Ba 5.7% B 3.6% Caa and below 5.1% Not rated 0.4% Cash and net other assets 14.8% Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary overtime. Credit qualities are shown as a percentage of the fund’s net assets. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating. Ratings may vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. The fund itself has not been rated by an independent rating agency. Putnam VT Income Fund 1 Report from your fund’s manager What was the bond market environment during the 12 months ended December 31, 2013? During the early months of the period, spread sectors — sectors that trade at a yield premium to U.S. Treasuries — benefited from a more favorable economic backdrop and the tailwind of increased global liquidity that resulted from accommodative monetary policy in the United States and overseas. In May, however, the market environment changed considerably, as concern about higher interest rates weighed on sentiment, leading investors to take profits. After spiking in June, interest rates remained elevated until mid-September, due to uncertainty about when the Federal Reserve would begin the process of trimming its bond purchases. However, seeing a more uneven economic climate than it expected, including a weak September employment report along with the potential for fiscal discord in Washington, the Fed decided at its mid-September policy meeting to keep its $85-billion-a-month bond-buying program in place. This announcement surprised investors, causing bonds to rally, rates to decline, and spreads to tighten. The rally was further fueled in October when President Obama signed a short-term bill that raised the U.S. debt ceiling and funded the government through mid-January 2014, to end the government shutdown. At its December policy meeting, the Fed announced the first reduction in its bond-buying program, which was somewhat earlier than investors were anticipating. The central bank agreed to reduce its purchases by $10 billion per month beginning in January, citing improving labor market conditions as its rationale. Bond yields spiked on the news, with the yield on the benchmark 10-year U.S. Treasury reaching 3.03% by year-end. What strategies helped the fund’s relative performance during the past year? As a group, our credit strategies were the biggest contributors versus the benchmark. An overweight allocation to investment-grade corporate bonds bolstered the fund’s performance, most notably our positions in securities issued by financial institutions. Our mortgage credit holdings — both commercial mortgage-backed securities [CMBS] and non-agency residential mortgage-backed securities [RMBS] — also aided the fund’s relative return. Within CMBS, the fund benefited from solid security selection in subordinated “mezzanine” bonds, which offered higher yields at what we believed were acceptable risks. Our RMBS investments performed well during the period’s first half, driven by investors’ appetite for higher-yielding securities as well as by a strengthening U.S. housing market. Elsewhere, our prepayment strategies, which we implemented with securities such as interest-only collateralized mortgage obligations [IO CMOs], aided performance. Higher interest rates reduced the refinancing opportunities for the mortgages underlying our CMO holdings, and the resulting slower prepayment speeds helped boost the securities’ values. Our duration and yield-curve positioning was moderately helpful, as we generally took less interest-rate risk versus the benchmark during periods when rates were rising, while also positioning the portfolio for a steeper yield curve. Adverse results from some of our tactical duration adjustments partially offset the overall positive contribution from our term-structure strategy. Our defensive positioning worked well in December, as the Fed’s announcement that it would begin tapering its bond buying caused rates in the 5-year to 7-year portion of the curve to rise. How did you use derivatives during the period? We used bond futures and interest-rate swaps to take tactical positions at various points along the yield curve. In addition, we employed “swaptions” — which give us the option to enter into a swap contract — to hedge the interest-rate and prepayment risks associated with our CMO holdings. We also utilized total return swaps to help manage the fund’s sector exposure, as well as credit default swaps to hedge the fund’s market risk. What is your outlook for the months ahead, and how are you positioning the fund? As 2014 begins, we are focused on several key risks. First, the Fed is faced with a delicate balancing act as it seeks to communicate about further reductions in its bond-buying program without destabilizing the financial markets or the U.S. economy. This will bear watching as economic data are released in the comingmonths. Second, the Fed believes the non-accelerating inflation rate of unemployment [NAIRU] — the rate to which unemployment can fall without triggering wage inflation — is around 5.6%. However, our research suggests, and some institutions share the opinion, that the NAIRU may be significantly higher than this, primarily because of various structural problems hampering the labor participation rate. Generally speaking, investors believe wage inflation could become problematic at higher levels of unemployment. As the unemployment rate moves downward, if wage inflation develops earlier than the Fed is anticipating, we could see the central bank reducing its stimulus efforts at a faster pace than the markets are currently forecasting. Lastly, it is possible that economic growth in 2014 could be stronger than forecast, particularly during the second half of the year. If that occurs, real interest rates — prevailing interest rates minus the rate of inflation — which have been negative since 2008, could significantly rise. That said, we don’t believe rates are likely to rise so quickly that the shift will adversely affect themarkets. In terms of positioning, given the prospect of higher interest rates, we continue to de-emphasize interest-rate risk and will seek attractive opportunities for capitalizing on credit and liquidityspreads. 2 Putnam VT Income Fund The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Your fund’s managers Portfolio Manager Michael V. Salm is Co-Head of Fixed Income at Putnam. He joined Putnam in 1997 and has been in the investment industry since 1989. In addition to Michael, your fund’s portfolio managers are Brett S. Kozlowski, CFA®, and KevinF. Murphy. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. A word about derivatives Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. Derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. Because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Putnam VT Income Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2013, to December 31, 2013. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/13 for the 6 months ended 12/31/13 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $3.07 $4.34 $3.06 $4.33 Ending value (after expenses) $1,027.40 $1,025.90 $1,022.18 $1,020.92 Annualized expense ratio† 0.60% 0.85% 0.60% 0.85% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/13. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. A note about your fund’s auditor During your fund’s fiscal year, between July 18, 2013 and December 16, 2013, a non-U.S. member firm in PricewaterhouseCoopers LLP’s (“PwC”) global network of firms had an investment in certain non-U.S. funds that became affiliated with Putnam Investments as a result of the acquisition of the funds’ advisor by Putnam’s parent company, Great-West Lifeco Inc. The investment consisted of pension plan assets for the benefit of the member firm’s personnel. The investment is inconsistent with the requirements of the Securities and Exchange Commission’s auditor independence rules, which require an auditor to be independent for the entire year under audit. Your fund has been informed by PwC that this investment was no longer held by the plans as of December 16, 2013. During the period between the acquisition noted above and the disposition of the investment, none of the member firm’s personnel was on the PwC audit team for your fund, and none of the members of the audit team participated in the member firm’s pension plans. Based on its knowledge of the facts and its experience with PwC, the Audit and Compliance Committee of your fund’s Board of Trustees concluded that the investment by the PwC member firm would not affect PwC’s ability to render an objective audit opinion to your fund. Based on this conclusion and consideration of the potential risks that the disruption of a change of auditor could present, the Audit and Compliance Committee determined that PwC should continue to act as auditor for your fund. 4 Putnam VT Income Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Income Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Income Fund (the “fund”) at December31, 2013, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2013 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 13, 2014 Putnam VT Income Fund 5 The fund’s portfolio 12/31/13 MORTGAGE-BACKED SECURITIES (44.6%)* Principal amount Value Agency collateralized mortgage obligations (23.9%) Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.934s, 2032 $47,783 $73,133 IFB Ser. 3408, Class EK, 25.123s, 2037 522,233 753,603 IFB Ser. 2976, Class LC, 23.809s, 2035 72,028 104,782 IFB Ser. 2979, Class AS, 23.662s, 2034 45,683 58,474 IFB Ser. 3072, Class SM, 23.186s, 2035 329,419 467,510 IFB Ser. 3065, Class DC, 19.36s, 2035 488,848 687,477 IFB Ser. 2990, Class LB, 16.52s, 2034 445,261 582,089 IFB Ser. 4105, Class HS, IO, 6.433s, 2042 1,248,410 304,986 IFB Ser. 3907, Class KS, IO, 6.383s, 2040 1,477,006 262,954 IFB Ser. 3708, Class SA, IO, 6.283s, 2040 2,788,998 515,239 IFB Ser. 4112, Class SC, IO, 5.983s, 2042 3,416,178 623,453 IFB Ser. 4105, Class LS, IO, 5.983s, 2041 1,363,580 262,326 IFB Ser. 4245, Class AS, IO, 5.833s, 2043 3,364,115 723,298 IFB Ser. 3852, Class NT, 5.833s, 2041 952,965 921,765 IFB Ser. 3752, Class PS, IO, 5.833s, 2040 2,013,258 330,114 IFB Ser. 310, Class S4, IO, 5.783s, 2043 916,682 221,929 IFB Ser. 311, Class S1, IO, 5.783s, 2043 8,054,883 1,711,687 IFB Ser. 314, Class AS, IO, 5.723s, 2043 2,423,179 516,471 Ser. 3632, Class CI, IO, 5s, 2038 95,265 9,241 Ser. 3626, Class DI, IO, 5s, 2037 29,334 679 Ser. 4132, Class IP, IO, 4 1/2s, 2042 3,793,686 743,360 Ser. 4122, Class TI, IO, 4 1/2s, 2042 1,442,384 313,574 Ser. 4018, Class DI, IO, 4 1/2s, 2041 1,672,241 313,913 Ser. 3747, Class HI, IO, 4 1/2s, 2037 420,991 48,205 Ser. 3707, Class PI, IO, 4 1/2s, 2025 1,350,356 127,730 Ser. 4116, Class MI, IO, 4s, 2042 3,135,601 672,900 Ser. 4122, Class AI, IO, 3 1/2s, 2042 3,133,239 477,819 Ser. 4141, Class PI, IO, 3s, 2042 2,617,667 371,813 Ser. 4158, Class TI, IO, 3s, 2042 6,540,540 896,512 Ser. 4165, Class TI, IO, 3s, 2042 7,794,326 1,099,779 Ser. 4176, Class DI, IO, 3s, 2042 5,853,596 811,718 Ser. 4183, Class MI, IO, 3s, 2042 2,499,796 350,221 Ser. T-56, Class A, IO, 0.524s, 2043 4,775,095 81,885 Ser. T-56, Class 1, IO, zero %, 2043 5,799,087 453 Ser. T-56, Class 2, IO, zero %, 2043 13,584,269 42,451 Ser. T-56, Class 3, IO, zero %, 2043 2,444,487 191 Ser. 3835, Class FO, PO, zero %, 2041 3,302,529 2,672,605 Ser. 3369, Class BO, PO, zero %, 2037 17,205 15,097 Ser. 3391, PO, zero %, 2037 98,000 80,411 Ser. 3300, PO, zero %, 2037 161,161 143,487 Ser. 3175, Class MO, PO, zero %, 2036 28,505 24,319 Ser. 3210, PO, zero %, 2036 65,600 58,545 FRB Ser. 3117, Class AF, zero %, 2036 9,476 8,872 FRB Ser. 3326, Class WF, zero %, 2035 10,720 9,166 FRB Ser. 3036, Class AS, zero %, 2035 3,184 3,153 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.912s, 2036 385,777 718,285 IFB Ser. 06-8, Class HP, 23.963s, 2036 420,054 638,298 IFB Ser. 05-45, Class DA, 23.816s, 2035 783,671 1,162,499 IFB Ser. 07-53, Class SP, 23.596s, 2037 286,819 417,999 IFB Ser. 05-122, Class SE, 22.524s, 2035 697,042 1,000,694 IFB Ser. 05-75, Class GS, 19.756s, 2035 358,102 473,962 IFB Ser. 05-106, Class JC, 19.614s, 2035 317,275 458,332 IFB Ser. 05-83, Class QP, 16.966s, 2034 96,174 124,079 IFB Ser. 11-4, Class CS, 12.571s, 2040 533,763 621,864 IFB Ser. 12-75, Class SK, IO, 6.485s, 2041 4,053,516 821,607 IFB Ser. 12-75, Class KS, IO, 6.385s, 2042 2,356,770 466,452 IFB Ser. 12-3, Class CS, IO, 6.385s, 2040 2,055,546 361,365 MORTGAGE-BACKED SECURITIES (44.6%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association IFB Ser. 11-27, Class AS, IO, 6.315s, 2041 $2,484,974 $463,224 IFB Ser. 12-132, Class SB, IO, 6.035s, 2042 2,710,218 448,026 IFB Ser. 13-19, Class DS, IO, 6.035s, 2041 2,368,293 440,447 Ser. 06-10, Class GC, 6s, 2034 1,411,275 1,453,614 IFB Ser. 13-59, Class SC, IO, 5.985s, 2043 3,243,021 730,693 IFB Ser. 13-13, Class SA, IO, 5.985s, 2043 3,243,785 785,126 IFB Ser. 13-101, Class AS, IO, 5.785s, 2043 5,550,741 1,226,159 IFB Ser. 11-53, Class SY, IO, 5.785s, 2041 7,052,072 873,329 IFB Ser. 13-103, Class SK, IO, 5.755s, 2043 1,022,159 228,655 Ser. 13-101, Class SE, IO, 5.735s, 2043 2,975,940 719,880 IFB Ser. 13-102, Class SH, IO, 5.735s, 2043 3,026,739 639,853 IFB Ser. 13-136, Class SA, IO, 5.68s, 2044 7,940,000 1,617,537 Ser. 418, Class C24, IO, 4s, 2043 2,250,314 542,361 Ser. 12-124, Class UI, IO, 4s, 2042 6,843,051 1,347,397 Ser. 12-40, Class MI, IO, 4s, 2041 3,336,202 605,914 Ser. 418, Class C15, IO, 3 1/2s, 2043 4,613,068 1,070,736 Ser. 13-55, Class IK, IO, 3s, 2043 2,090,745 304,496 Ser. 13-55, Class PI, IO, 3s, 2042 3,721,396 488,433 Ser. 13-30, Class IP, IO, 3s, 2041 2,479,572 273,844 Ser. 13-23, Class LI, IO, 3s, 2041 2,609,205 285,734 Ser. 03-W10, Class 1, IO, 1.128s, 2043 3,067,818 97,667 Ser. 07-64, Class LO, PO, zero %, 2037 68,402 59,160 Ser. 372, Class 1, PO, zero %, 2036 88,078 81,472 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.772s, 2041 2,968,780 4,467,330 IFB Ser. 10-158, Class SD, 14 1/2s, 2040 855,000 975,666 IFB Ser. 11-70, Class WS, 9.366s, 2040 3,648,000 3,366,630 IFB Ser. 11-61, Class CS, IO, 6.513s, 2035 3,687,465 543,901 IFB Ser. 12-26, Class SP, IO, 6.483s, 2042 3,047,170 720,991 IFB Ser. 10-163, Class SI, IO, 6.463s, 2037 1,332,559 199,885 Ser. 10-9, Class XD, IO, 6.433s, 2040 8,791,578 1,578,704 IFB Ser. 10-109, Class SB, 6.433s, 2040 2,460,063 504,324 IFB Ser. 11-3, Class SG, IO, 6.383s, 2041 858,816 165,116 IFB Ser. 10-56, Class SC, IO, 6.333s, 2040 1,662,012 296,436 IFB Ser. 10-35, Class CS, IO, 6.303s, 2040 3,499,814 664,961 IFB Ser. 11-56, Class MI, IO, 6.283s, 2041 159,101 36,041 IFB Ser. 10-20, Class SE, IO, 6.083s, 2040 2,928,002 503,031 IFB Ser. 13-113, Class SL, IO, 6.063s, 2042 1,666,601 295,171 IFB Ser. 13-87, Class AS, IO, 6.033s, 2043 2,197,807 373,629 IFB Ser. 13-87, Class SA, IO, 6.033s, 2043 2,292,128 380,902 IFB Ser. 13-124, Class SC, IO, 6.033s, 2041 2,025,638 334,230 IFB Ser. 13-129, Class SN, IO, 5.983s, 2043 1,715,493 266,450 IFB Ser. 13-99, Class SL, IO, 5.983s, 2043 2,395,225 417,775 IFB Ser. 10-20, Class SC, IO, 5.983s, 2040 1,541,284 267,582 Ser. 13-149, Class MS, IO, 5.933s, 2039 2,936,846 468,045 IFB Ser. 13-129, Class SA, IO, 5.933s, 2043 1,147,425 185,080 IFB Ser. 11-146, Class AS, IO, 5.933s, 2041 1,824,373 359,173 IFB Ser. 11-94, Class SA, IO, 5.933s, 2041 3,206,772 560,223 IFB Ser. 11-128, Class TS, IO, 5.883s, 2041 6,030,106 1,233,157 IFB Ser. 10-158, Class SA, IO, 5.883s, 2040 930,095 161,930 IFB Ser. 10-151, Class SA, IO, 5.883s, 2040 923,459 160,830 IFB Ser. 10-120, Class SA, IO, 5.883s, 2040 2,192,112 383,532 IFB Ser. 11-13, Class SB, IO, 5.783s, 2041 1,453,030 250,474 IFB Ser. 11-70, Class SM, IO, 5.723s, 2041 1,760,000 426,483 IFB Ser. 10-31, Class SA, IO, 5.583s, 2040 2,468,111 406,496 IFB Ser. 10-37, Class SG, IO, 5.533s, 2040 3,568,253 564,926 IFB Ser. 10-42, Class SK, IO, 5.503s, 2040 1,724,908 256,666 Ser. 13-3, Class IT, IO, 5s, 2043 2,109,766 477,125 Ser. 11-116, Class IB, IO, 5s, 2040 2,887,694 299,911 Ser. 13-16, Class IB, IO, 5s, 2040 4,275,087 524,548 6Putnam VT Income Fund MORTGAGE-BACKED SECURITIES (44.6%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 10-35, Class UI, IO, 5s, 2040 $2,376,177 $535,154 Ser. 10-9, Class UI, IO, 5s, 2040 16,565,809 3,677,953 Ser. 09-121, Class UI, IO, 5s, 2039 4,998,945 1,089,020 Ser. 12-129, Class IO, IO, 4 1/2s, 2042 1,970,124 450,626 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 2,206,788 474,196 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 7,506,511 1,650,300 Ser. 11-116, Class IA, IO, 4 1/2s, 2039 2,682,289 444,831 Ser. 12-56, Class IB, IO, 4s, 2042 4,073,686 938,158 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 2,327,777 379,521 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 2,915,192 513,074 Ser. 12-71, Class AI, IO, 3 1/2s, 2042 5,418,454 751,648 Ser. 13-18, Class GI, IO, 3 1/2s, 2041 2,177,192 350,746 Ser. 12-48, Class KI, IO, 3 1/2s, 2039 2,125,470 381,989 Ser. 13-53, Class PI, IO, 3s, 2041 3,532,641 504,002 Ser. 13-23, Class IK, IO, 3s, 2037 1,721,895 312,025 Ser. 10-151, Class KO, PO, zero %, 2037 381,252 322,062 Ser. 06-36, Class OD, PO, zero %, 2036 8,621 7,471 Structured Asset Securities Corp. 144A IFB Ser. 07-4, Class 1A3, IO, 6.007s, 2045 14,117,512 2,470,565 Commercial mortgage-backed securities (14.2%) Banc of America Commercial Mortgage Trust Ser. 07-2, Class A2, 5.633s, 2049 96,222 97,184 Ser. 06-6, Class A2, 5.309s, 2045 59,432 59,561 FRB Ser. 05-1, Class B, 5.29s, 2042 319,000 327,173 FRB Ser. 05-5, Class B, 5.223s, 2045 1,500,000 1,588,350 Ser. 07-1, Class XW, IO, 0.332s, 2049 4,104,103 37,159 Banc of America Commercial Mortgage Trust 144A Ser. 04-4, Class XC, IO, 0.813s, 2042 6,867,271 21,405 Ser. 04-5, Class XC, IO, 0.697s, 2041 15,701,980 68,068 Ser. 02-PB2, Class XC, IO, 0.414s, 2035 1,179,366 12 Ser. 07-5, Class XW, IO, 0.364s, 2051 11,520,451 106,875 Ser. 05-1, Class XW, IO, 0.038s, 2042 82,354,158 14,412 Bear Stearns Commercial Mortgage Securities Trust Ser. 05-PWR9, Class C, 5.055s, 2042 372,000 351,652 Ser. 04-PR3I, Class X1, IO, 0.901s, 2041 625,518 2,195 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.439s, 2039 777,000 779,797 Ser. 06-PW14, Class X1, IO, 0.164s, 2038 7,988,234 137,557 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class D, 5.559s, 2047 847,000 868,853 Citigroup Commercial Mortgage Trust 144A FRB Ser. 12-GC8, Class D, 4.878s, 2045 1,725,000 1,564,230 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.378s, 2049 18,807,207 191,834 Ser. 07-CD4, Class XC, IO, 0.168s, 2049 54,541,356 490,872 COMM Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 810,000 840,942 Pass-Through Certificates Ser. 12-CR3, Class XA, IO, 2.199s, 2045 3,264,579 387,832 COMM Mortgage Trust 144A FRB Ser. 13-CR6, Class D, 4.176s, 2046 276,000 229,031 FRB Ser. 07-C9, Class AJFL, 0.86s, 2049 285,000 250,800 COMM Mortgage Trust 144A Pass-Through Certificates Ser. 06-C8, Class XS, IO, 0.155s,2046 24,286,794 324,923 Credit Suisse First Boston Commercial Mortgage Trust Ser. 05-C5, Class C, 5.1s, 2038 349,000 357,336 MORTGAGE-BACKED SECURITIES (44.6%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Credit Suisse First Boston Mortgage Securities Corp. Ser. 03-CPN1, Class E, 4.891s,2035 $459,000 $459,000 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 548,154 602,969 Ser. 02-CP3, Class AX, IO, 1.23s, 2035 628,327 5,918 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.76s, 2039 1,119,670 1,120,565 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.071s, 2049 43,013,307 139,453 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636s,2049 1,747,350 1,750,080 DLJ Commercial Mortgage Corp. 144A FRB Ser. 98-CG1, Class B4, 7.172s, 2031 42,190 42,177 First Union National Bank Commercial Mortgage 144A Ser. 01-C3, Class K, 6.155s, 2033 260,441 260,441 First Union National Bank-Bank of America Commercial Mortgage Trust 144A Ser. 01-C1, Class 3, IO, 1.692s, 2033 301,850 2,282 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.917s, 2032 105,877 51,880 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C3, Class XC, IO, 0.16s, 2045 101,841,819 250,707 Ser. 07-C1, Class XC, IO, 0.113s, 2049 57,520,463 305,031 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 97-C1, Class X, IO, 1.303s, 2029 1,295,773 33,081 Ser. 05-C1, Class X1, IO, 0.599s, 2043 19,130,442 121,096 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class B, 4.894s, 2042 444,000 455,144 GS Mortgage Securities Trust FRB Ser. 04-GG2, Class D, 5.639s, 2038 386,000 390,584 Ser. 06-GG8, Class AJ, 5.622s, 2039 206,000 201,754 Ser. 06-GG6, Class A2, 5.506s, 2038 98,033 98,401 GS Mortgage Securities Trust 144A Ser. 98-C1, Class F, 6s, 2030 56,704 56,987 FRB Ser. GC10, Class D, 4.415s, 2046 820,000 708,726 Ser. 06-GG6, Class XC, IO, 0.046s, 2038 39,498,953 45,661 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 08-C2, Class ASB, 6 1/8s,2051 473,653 507,531 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.071s, 2051 434,000 444,025 FRB Ser. 07-LD12, Class A3, 5.927s, 2051 1,036,104 1,045,401 FRB Ser. 06-LDP7, Class AJ, 5.863s, 2045 206,000 206,607 FRB Ser. 07-LD11, Class A2, 5.791s, 2049 2,211,771 2,211,771 FRB Ser. 04-CB9, Class B, 5.647s, 2041 593,000 609,723 FRB Ser. 06-CB14, Class A3B, 5.486s, 2044 39,972 40,001 FRB Ser. 04-CBX, Class B, 5.021s, 2037 280,000 284,168 FRB Ser. 13-C10, Class D, 4.161s, 2047 409,000 344,192 Ser. 06-LDP8, Class X, IO, 0.545s, 2045 23,579,815 310,971 Ser. 07-LDPX, Class X, IO, 0.3s, 2049 23,985,679 210,091 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 10-C1, Class D, 6.312s, 2043 731,000 767,947 FRB Ser. 07-CB20, Class C, 6.171s, 2051 369,000 343,746 FRB Ser. 01-C1, Class H, 5.626s, 2035 403,287 406,836 FRB Ser. 11-C3, Class E, 5.541s, 2046 337,000 335,753 FRB Ser. 12-C8, Class D, 4.668s, 2045 1,190,000 1,133,598 FRB Ser. 12_LC9, Class D, 4.427s, 2047 706,000 653,616 Ser. 05-CB12, Class X1, IO, 0.343s, 2037 13,602,656 71,564 Ser. 06-LDP6, Class X1, IO, 0.078s, 2043 36,875,372 103,251 Putnam VT Income Fund7 MORTGAGE-BACKED SECURITIES (44.6%)* cont. Principal amount Value Commercial mortgage-backed securities cont. LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 $67,436 $67,773 Ser. 99-C1, Class G, 6.41s, 2031 554,198 576,247 Ser. 98-C4, Class G, 5.6s, 2035 45,960 46,898 Ser. 98-C4, Class H, 5.6s, 2035 441,000 465,483 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C6, Class AJ, 5.452s, 2039 287,000 306,421 Ser. 06-C7, Class A2, 5.3s, 2038 672,496 697,944 FRB Ser. 05-C2, Class C, 5.204s, 2040 725,000 685,415 Ser. 07-C2, Class XW, IO, 0.538s, 2040 2,749,917 46,501 LB-UBS Commercial Mortgage Trust 144A FRB Ser. 04-C1, Class G, 5.077s, 2036 1,600,000 1,520,018 Ser. 06-C7, Class XCL, IO, 0.651s, 2038 33,094,044 553,299 Ser. 06-C7, Class XW, IO, 0.651s, 2038 17,673,119 299,400 Ser. 05-C2, Class XCL, IO, 0.348s, 2040 68,603,626 208,555 Ser. 05-C7, Class XCL, IO, 0.208s, 2040 46,123,610 166,276 Ser. 07-C2, Class XCL, IO, 0.13s, 2040 59,580,959 937,387 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.263s, 2051 443,000 473,567 FRB Ser. 07-C1, Class A3, 5.858s, 2050 205,249 211,167 FRB Ser. 05-LC1, Class D, 5.418s, 2044 600,000 616,901 FRB Ser. 05-CKI1, Class B, 5.28s, 2037 1,242,000 1,303,355 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.929s, 2039 5,652,424 23,130 Ser. 05-MCP1, Class XC, IO, 0.59s, 2043 18,980,600 128,081 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 06-4, Class XC, IO, 0.194s, 2049 64,299,423 784,453 Merrill Lynch/Countrywide Financial Corp. Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.239s, 2049 308,000 292,600 Merrill Lynch/Countrywide Financial Corp. Commercial Mortgage Trust 144A Ser. 06-4, Class AJFX, 5.147s, 2049 319,000 306,846 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.59s, 2037 219,815 9,342 Ser. 06-C4, Class X, IO, 6.104s, 2045 2,270,152 209,081 Ser. 05-C3, Class X, IO, 5.956s, 2044 919,663 77,528 Morgan Stanley Bank of America Merrill Lynch Trust 144A Ser. 13-C10, Class D, 4.083s, 2046 447,000 369,924 Morgan Stanley Capital I Trust Ser. 07-IQ14, Class A2, 5.61s, 2049 435,321 437,780 FRB Ser. 07-HQ12, Class A2, 5.597s, 2049 512,769 515,333 FRB Ser. 07-HQ12, Class A2FX, 5.597s, 2049 237,765 241,807 Ser. 12-C4, Class AS, 3.773s, 2045 2,741,000 2,751,964 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 632,290 633,555 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 824,153 206,038 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class D, 4.958s, 2049 688,000 611,822 Wachovia Bank Commercial Mortgage Trust Ser. 05-C17, Class D, 5.396s, 2042 1,450,000 1,488,715 Ser. 06-C29, IO, 0.393s, 2048 28,853,969 321,433 Ser. 07-C34, IO, 0.337s, 2046 8,211,696 99,362 Wachovia Bank Commercial Mortgage Trust 144A Ser. 06-C26, Class XC, IO, 0.051s, 2045 12,023,817 21,883 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C4, Class E, 5.248s, 2044 953,000 911,239 FRB Ser. 13-C17, Class D, 5.127s, 2046 470,000 427,113 FRB Ser. 12-C10, Class D, 4.46s, 2045 575,000 502,140 MORTGAGE-BACKED SECURITIES (44.6%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) (6.5%) Citigroup Mortgage Loan Trust, Inc. 144a Ser. 10-8, Class 1A2, 5 1/2s, 2036 $325,000 $320,125 Countrywide Asset Backed Certificates FRB Ser. 05-AB1, Class A3, 0.765s, 2035 2,641,571 2,476,473 First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) † 77,731 8 Harborview Mortgage Loan Trust FRB Ser. 05-9, Class 2A1B, 0.537s, 2035 1,774,173 1,625,143 MortgageIT Trust FRB Ser. 05-1, Class 1M2, 0.755s, 2035 1,224,094 1,040,576 WAMU Mortgage Pass-Through Certificates FRB Ser. 2004-AR13, Class A1B2, 0.678s, 2034 3,573,837 3,216,453 FRB Ser. 05-AR11, Class A1C3, 0.675s, 2045 879,405 747,495 FRB Ser. 05-AR19, Class A1C3, 0.665s, 2045 2,500,587 2,100,493 FRB Ser. 05-AR11, Class A1B2, 0.615s, 2045 668,887 575,243 FRB Ser. 05-AR13, Class A1C4, 0.595s, 2045 4,906,446 4,170,479 FRB Ser. 05-AR17, Class A1B2, 0.575s, 2045 2,395,464 2,042,133 FRB Ser. 05-AR11, Class A1B3, 0.565s, 2045 3,198,803 2,798,953 FRB Ser. 05-AR8, Class 2AC3, 0.555s, 2045 532,696 463,712 Total mortgage-backed securities (cost $132,553,417) CORPORATE BONDS AND NOTES (32.5%)* Principal amount Value Banking (5.7%) ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) $200,000 $214,416 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 150,000 147,710 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 635,000 608,986 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 525,000 693,935 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 100,000 111,798 BBVA International Preferred SAU bank guaranty jr. unsec. sub. FRN notes 5.919s, perpetual maturity (Spain) 305,000 293,563 Bear Stearns Cos., Inc. (The) sr. unsec. notes 6.4s, 2017 455,000 531,481 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 7 1/4s, 2018 715,000 856,120 BNP Paribas SA 144A jr. unsec. sub. FRN notes 7.195s, 2049 (France) 100,000 103,250 BNP Paribas SA 144A jr. unsec. sub. FRN notes 5.186s, perpetual maturity (France) 202,000 206,293 BPCE SA 144A unsec. sub. notes 5.7s, 2023 (France) 200,000 206,052 Citigroup, Inc. sr. unsec. notes 8 1/2s, 2019 120,000 153,791 Citigroup, Inc. sr. unsec. sub. FRN notes 0.512s,2016 812,000 798,829 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 400,000 441,000 Commonwealth Bank of Australia 144A sr. unsec. notes 5s, 2019 (Australia) 75,000 83,597 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA/Netherlands bank guaranty unsec. sub. notes 4 5/8s, 2023 (Netherlands) 250,000 251,554 Credit Suisse AG 144A unsec. sub. notes 6 1/2s, 2023 (Switzerland) 200,000 209,338 Credit Suisse Group AG 144A jr. unsec. sub. FRN notes 7 1/2s, 2049 (Switzerland) 315,000 333,113 Fifth Third Bancorp jr. unsec. sub. FRB bonds 5.1s, 2049 171,000 151,335 8 Putnam VT Income Fund CORPORATE BONDS AND NOTES (32.5%)* cont. Principal amount Value Banking cont. HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) $635,000 $718,266 HSBC Finance Capital Trust IX FRN notes 5.911s,2035 1,300,000 1,339,000 HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 310,000 313,875 ING Bank NV 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 1,135,000 1,177,067 JPMorgan Chase & Co. jr. unsec. sub. FRN notes 7.9s, perpetual maturity 156,000 171,990 JPMorgan Chase Bank, NA sub. notes Ser. BKNT, 6s,2017 405,000 463,368 LBG Capital No. 1 PLC 144A jr. unsec. sub. FRN notes 8s, perpetual maturity (United Kingdom) 764,000 815,952 Lloyds Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 845,000 960,545 Merrill Lynch & Co., Inc. unsec. sub. FRN notes 1.003s, 2026 100,000 86,032 Rabobank Nederland 144A jr. unsec. sub. FRN notes 11s, perpetual maturity (Netherlands) 175,000 231,656 Royal Bank of Scotland Group PLC unsec. sub. notes 6.1s, 2023 (United Kingdom) 432,000 441,107 Royal Bank of Scotland Group PLC unsec. sub. notes 6s, 2023 (United Kingdom) 98,000 98,698 Royal Bank of Scotland PLC (The) unsec. sub. FRN notes 9 1/2s, 2022 (United Kingdom) 515,000 602,550 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 180,000 191,650 Santander Issuances SAU 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 800,000 828,479 Santander UK PLC 144A unsec. sub. notes 5s, 2023 (United Kingdom) 50,000 50,051 Societe Generale SA 144A jr. unsec. sub. FRB bonds 7 7/8s, 2023 (France) 260,000 261,950 Standard Chartered PLC 144A jr. sub. FRB bonds 7.014s, 2049 (United Kingdom) 600,000 633,000 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB bonds 1.243s, 2037 1,525,000 1,154,592 Wachovia Bank NA sr. unsec. sub. notes 6.6s, 2038 1,110,000 1,381,163 Wells Fargo Bank, NA unsec. sub. FRN notes 0.448s, 2016 400,000 396,262 Basic materials (2.0%) Ashland, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 155,000 147,638 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 275,000 292,875 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 51,000 59,779 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 190,000 174,599 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 270,000 259,216 Eastman Chemical Co. sr. unsec. unsub. notes 6.3s, 2018 100,000 112,586 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 70,000 88,636 Georgia-Pacific, LLC 144A company guaranty sr. notes 5.4s, 2020 110,000 122,903 International Paper Co. sr. unsec. notes 9 3/8s,2019 234,000 306,554 International Paper Co. sr. unsec. notes 7.95s,2018 492,000 597,628 LyondellBasell Industries NV sr. unsec. notes 6s,2021 485,000 557,804 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 76,000 75,325 CORPORATE BONDS AND NOTES (32.5%)* cont. Principal amount Value Basic materials cont. Mosaic Co. (The) sr. unsec. unsub. notes 5 5/8s,2043 $245,000 $248,187 Mosaic Co. (The) sr. unsec. unsub. notes 5.45s,2033 100,000 102,256 Packaging Corp. of America sr. unsec. unsub. notes 4 1/2s, 2023 355,000 355,932 Packaging Corp. of America sr. unsec. unsub. notes 3.9s, 2022 140,000 136,009 PPG Industries, Inc. sr. unsec. unsub. debs. 7.4s, 2019 170,000 199,405 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.9s, 2022 294,000 301,818 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 33,000 34,784 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 230,000 262,989 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 85,000 92,810 Westvaco Corp. company guaranty sr. unsec. unsub. notes 7.95s, 2031 1,040,000 1,206,687 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 R 365,000 446,634 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 15,000 14,497 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 305,000 336,039 Capital goods (0.9%) B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 310,000 313,875 Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s,2023 110,000 102,850 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 553,000 569,590 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 458,000 590,787 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 205,000 244,270 Republic Services, Inc. company guaranty sr. unsec. notes 5.7s, 2041 90,000 96,318 Republic Services, Inc. company guaranty sr. unsec. notes 3.8s, 2018 110,000 116,539 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 210,000 236,300 Staples, Inc. sr. unsec. unsub. notes 2 3/4s, 2018 485,000 492,275 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 95,000 92,889 Communication services (2.8%) American Tower Corp. sr. unsec. notes 7s, 2017 R 505,000 582,059 CC Holdings GS V, LLC/Crown Castle GS III Corp. company guaranty sr. notes 3.849s, 2023 100,000 93,610 CenturyLink, Inc. sr. unsec. unsub. notes Ser. G, 6 7/8s, 2028 450,000 414,000 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 205,000 239,113 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 635,000 666,194 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 275,000 308,000 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 325,000 373,629 Putnam VT Income Fund 9 CORPORATE BONDS AND NOTES (32.5%)* cont. Principal amount Value Communication services cont. Orange SA sr. unsec. unsub. notes 4 1/8s, 2021 (France) $76,000 $76,943 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 633,000 690,070 Rogers Communications, Inc. company guaranty notes 6.8s, 2018 (Canada) 295,000 352,205 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 95,000 80,839 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 950,000 1,018,187 SBA Tower Trust 144A notes 2.933s, 2017 175,000 177,694 SES SA 144A company guaranty sr. unsec. notes 5.3s, 2043 (France) 245,000 227,341 TCI Communications, Inc. sr. unsec. unsub. notes 7 7/8s, 2026 555,000 718,992 Telecom Italia Capital SA company guaranty sr. unsec. unsub. notes 6.175s, 2014 (Italy) 49,000 50,103 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 605,000 638,362 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 7.045s, 2036 (Spain) 75,000 83,751 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 3.192s, 2018 (Spain) 285,000 290,249 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 575,000 570,143 Time Warner Cable, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 40,000 45,165 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 125,000 117,713 Time Warner Cable, Inc. sr. unsec. FRN notes 8 3/4s, 2019 50,000 59,642 Time Warner Entertainment Co. LP company guaranty sr. unsec. bonds 8 3/8s, 2033 40,000 43,579 Time Warner Entertainment Co., LP company guaranty sr. unsec. bonds 8 3/8s, 2023 135,000 155,274 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 515,000 595,785 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 40,000 48,290 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 405,000 481,504 Consumer cyclicals (2.3%) 21st Century Fox America, Inc. company guaranty sr. unsec. unsub. debs. 7 3/4s, 2045 230,000 290,629 21st Century Fox America, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 420,000 491,981 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 210,000 243,075 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 520,000 646,974 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 385,000 405,213 D.R. Horton, Inc. company guaranty sr. unsec. FRN notes 5 3/4s, 2023 120,000 122,100 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 270,000 292,242 Ford Motor Co. sr. unsec. unsub. bonds 7.7s, 2097 48,000 51,929 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 485,000 579,866 Ford Motor Credit Co., LLC sr. unsec. notes 4.207s, 2016 350,000 372,938 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 7/8s, 2021 245,000 277,759 CORPORATE BONDS AND NOTES (32.5%)* cont. Principal amount Value Consumer cyclicals cont. General Motors Financial Co., Inc. 144A sr. unsec. notes 3 1/4s, 2018 $175,000 $175,000 General Motors Financial Co., Inc. 144A sr. unsec. notes 2 3/4s, 2016 250,000 253,125 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 3/8s, 2018 75,000 76,688 Grupo Televisa S.A.B. sr. unsec. bonds 6 5/8s, 2040 (Mexico) 180,000 191,149 Grupo Televisa S.A.B. sr. unsec. notes 6s, 2018 (Mexico) 172,000 191,577 Grupo Televisa S.A.B. sr. unsec. unsub. notes 6 5/8s, 2025 (Mexico) 100,000 111,927 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 325,000 430,976 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 R 78,000 84,928 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 R 37,000 38,571 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 175,000 159,809 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 275,000 301,125 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 125,000 127,813 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 75,000 85,108 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.65s, 2024 105,000 121,328 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 70,000 66,993 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 105,000 104,850 Marriott International, Inc. sr. unsec. unsub. notes 3s, 2019 160,000 160,633 NVR, Inc. sr. unsec. unsub. notes 3.95s, 2022 90,000 86,056 O’Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 170,000 163,144 Owens Corning company guaranty sr. unsec. notes 9s, 2019 44,000 54,120 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 460,000 590,627 TJX Cos., Inc. sr. unsec. notes 2 1/2s, 2023 157,000 142,025 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4.45s, 2023 275,000 268,813 Consumer finance (0.1%) International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 260,000 281,450 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 108,000 111,780 Consumer staples (2.1%) Altria Group, Inc. company guaranty sr. unsec. bonds 4s, 2024 242,000 237,286 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 32,000 42,061 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 127,000 167,298 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 396,000 579,174 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 470,000 491,440 Campbell Soup Co. sr. unsec. unsub. notes 8 7/8s,2021 345,000 441,133 10 Putnam VT Income Fund CORPORATE BONDS AND NOTES (32.5%)* cont. Principal amount Value Consumer staples cont. Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 R $75,000 $73,500 CVS Pass-Through Trust 144A sr. mtge. notes 4.704s, 2036 135,000 134,737 CVS Pass-Through Trust 144A sr. mtge. notes 7.507s, 2032 734,781 875,919 Delhaize Group company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 102,000 104,860 Erac USA Finance, LLC 144A sr. unsec. notes 4 1/2s, 2021 360,000 375,173 Erac USA Finance, LLC 144A unsec. sub. notes 7s,2037 155,000 183,431 Kerry Group Financial Services 144A company guaranty sr. unsec. notes 3.2s, 2023 (Ireland) 387,000 350,417 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 411,000 481,894 Kraft Foods Group, Inc. sr. unsec. unsub. notes 5s, 2042 550,000 542,186 Kroger Co. (The) company guaranty sr. unsec. unsub. notes 6.4s, 2017 200,000 229,148 McDonald’s Corp. sr. unsec. Ser. MTN, 6.3s, 2038 220,000 267,772 McDonald’s Corp. sr. unsec. bonds 6.3s, 2037 345,000 417,047 McDonald’s Corp. sr. unsec. notes 5.7s, 2039 145,000 162,882 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 200,000 198,650 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 555,000 582,617 Energy (2.4%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 197,000 209,805 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 565,000 686,932 Anadarko Petroleum Corp. sr. unsec. notes 6.45s,2036 275,000 308,807 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4.742s, 2021 (United Kingdom) 605,000 661,788 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 185,000 199,877 Continental Resources, Inc. company guaranty sr. unsec. notes 4 1/2s, 2023 120,000 121,650 DCP Midstream, LLC 144A sr. unsec. notes 5.35s,2020 310,000 322,793 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 100,000 122,127 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 185,000 231,498 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) 280,000 263,153 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 150,000 183,975 Noble Corp. PLC company guaranty sr. unsec. notes 6.05s, 2041 360,000 369,957 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 3/4s, 2041 (Brazil) 215,000 200,043 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 825,000 818,720 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 245,000 264,110 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 526,000 579,402 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 130,000 176,411 CORPORATE BONDS AND NOTES (32.5%)* cont. Principal amount Value Energy cont. Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 5 1/2s, 2014 (Qatar) $500,000 $516,250 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 50,000 56,413 Spectra Energy Capital, LLC sr. notes 8s, 2019 325,000 386,680 Spectra Energy Partners LP sr. unsec. notes 4.6s,2021 225,000 232,501 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 430,000 446,288 Weatherford Bermuda company guaranty sr. unsec. notes 9 5/8s, 2019 (Bermuda) 210,000 269,821 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.8s, 2037 95,000 102,674 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.35s, 2017 115,000 130,009 Weatherford International, Ltd. company guaranty notes 6 1/2s, 2036 (Bermuda) 90,000 93,869 Financial (1.2%) Associates Corp. of North America sr. unsec. notes 6.95s, 2018 52,000 61,870 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 485,000 518,576 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 545,000 487,735 CIT Group, Inc. company guaranty sr. notes 5s,2023 100,000 96,250 GE Capital Trust I unsec. sub. FRB bonds 6 3/8s,2067 565,000 610,200 General Electric Capital Corp. sr. unsec. notes Ser. GMTN, 3.1s, 2023 5,000 4,744 General Electric Capital Corp. unsec. sub. notes 5.3s, 2021 880,000 984,386 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 350,000 357,000 Leucadia National Corp. sr. unsec. bonds 5 1/2s,2023 465,000 464,729 ZFS Finance USA Trust V 144A FRB bonds 6 1/2s,2037 218,000 231,898 Health care (0.8%) Actavis PLC sr. unsec. notes 4 5/8s, 2042 175,000 159,944 Actavis PLC sr. unsec. notes 3 1/4s, 2022 140,000 130,881 Actavis PLC sr. unsec. notes 1 7/8s, 2017 15,000 14,919 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 755,000 920,742 Coventry Health Care, Inc. sr. unsec. notes 5.45s, 2021 420,000 466,390 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 90,000 97,200 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 277,000 293,620 Mylan, Inc./PA 144A sr. unsec. notes 2.6s, 2018 100,000 100,183 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 97,000 101,490 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 165,000 154,920 WellPoint, Inc. sr. unsec. unsub. notes 4 5/8s,2042 195,000 180,222 Insurance (3.9%) Aflac, Inc. sr. unsec. notes 6.9s, 2039 545,000 670,312 Aflac, Inc. sr. unsec. notes 6.45s, 2040 237,000 278,854 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 266,000 321,860 Aon PLC company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 1,065,000 913,749 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 140,000 142,450 Putnam VT Income Fund 11 CORPORATE BONDS AND NOTES (32.5%)* cont. Principal amount Value Insurance cont. AXA SA 144A jr. unsec. sub. FRN notes 6.379s, perpetual maturity (France) $400,000 $391,000 CNA Financial Corp. sr. unsec. unsub. notes 5 3/4s, 2021 255,000 285,713 CNA Financial Corp. unsec. notes 6 1/2s, 2016 350,000 393,631 Five Corners Funding Trust 144A unsec. bonds 4.419s, 2023 850,000 839,496 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 290,000 345,098 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. FRB bonds 8 1/8s, 2038 400,000 466,000 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 321,000 387,908 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. FRN notes 7s, 2037 220,000 226,600 Liberty Mutual Insurance Co. 144A notes 7.697s,2097 540,000 550,771 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 755,000 1,081,962 MetLife Capital Trust IV 144A jr. unsec. sub. notes 7 7/8s, 2037 1,500,000 1,721,250 MetLife, Inc. jr. unsec. sub. notes 6.4s, 2036 85,000 87,338 Metropolitan Life Global Funding I 144A notes 3.65s, 2018 130,000 136,823 Nationwide Financial Services, Inc. notes 5 5/8s,2015 260,000 271,522 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 205,000 251,457 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 515,000 499,148 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s,2022 42,000 43,138 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 840,000 907,200 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 149,000 146,579 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 226,000 218,090 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 270,000 327,420 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 239,000 295,019 Travelers Property Casuality Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 255,000 325,114 Willis Group Holdings PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 410,000 441,041 Investment banking/Brokerage (1.0%) Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s,2019 40,000 48,642 Goldman Sachs Group, Inc. (The) sr. unsec. notes 6.15s, 2018 230,000 263,736 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 454,000 502,596 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. FRN notes 1.241s, 2047 2,137,000 1,538,640 Macquarie Bank, Ltd. 144A unsec. sub. notes 6 5/8s, 2021 (Australia) 545,000 602,737 Morgan Stanley sr. unsec. notes Ser. MTN, 5 3/4s,2016 445,000 496,708 Real estate (1.8%) Camden Property Trust sr. unsec. notes 4 7/8s, 2023 R 965,000 1,006,386 CBL & Associates LP company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 R 455,000 454,395 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 R 525,000 648,573 CORPORATE BONDS AND NOTES (32.5%)* cont. Principal amount Value Real estate cont. Duke Realty LP company guaranty sr. unsec. notes 6 3/4s, 2020 R $120,000 $138,624 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 R 185,000 211,417 EPR Properties unsec. notes 5 1/4s, 2023 R 300,000 293,279 Health Care REIT, Inc. sr. unsec. unsub. notes 3 3/4s, 2023 R 235,000 221,742 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 R 410,000 451,490 Mid-America Apartments LP sr. unsec. notes 4.3s, 2023 R 170,000 165,805 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R 355,000 379,850 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 R 125,000 117,730 Realty Income Corp. sr. unsec. notes 4.65s, 2023 R 120,000 120,772 SL Green Realty Corp./SL Green Operating Partnership /Reckson Operating Partnership sr. unsec. unsub. notes 5s, 2018 R 185,000 195,609 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 R 240,000 275,614 WEA Finance, LLC 144A company guaranty sr. notes 7 1/8s, 2018 935,000 1,110,153 Technology (0.3%) Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 485,000 407,176 Brocade Communications Systems, Inc. company guaranty sr. notes 6 7/8s, 2020 155,000 166,238 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s,2022 281,000 286,971 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 220,000 214,500 Transportation (0.5%) Burlington Northern Santa Fe, LLC sr. unsec. notes 5 3/4s, 2018 160,000 182,413 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2019 148,358 158,928 Delta Air Lines, Inc. sr. notes Ser. 1A, 6.2s,2018 94,792 105,930 Kansas City Southern de Mexico SA de CV sr. unsec. unsub. notes 2.35s, 2020 (Mexico) 41,000 38,163 Kansas City Southern Railway Co. (The) 144A sr. unsec. notes 4.3s, 2043 74,000 64,544 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 210,000 222,354 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 269,384 308,108 Union Pacific Railroad Co. 2004 Pass Through Trust 144A sr. bonds 5.214s, 2014 295,000 303,142 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 207,700 223,537 Utilities and power (4.7%) Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 255,000 266,435 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 110,000 105,331 Beaver Valley Funding Corp. sr. bonds 9s, 2017 83,000 83,474 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 680,000 754,144 CMS Energy Corp. sr. unsec. notes 8 3/4s, 2019 610,000 771,573 Commonwealth Edison Co. sr. mtge. bonds 5 7/8s,2033 195,000 221,129 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 205,000 187,720 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 215,000 203,069 12Putnam VT Income Fund CORPORATE BONDS AND NOTES (32.5%)* cont. Principal amount Value Utilities and power cont. EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) $630,000 $675,518 El Paso Natural Gas Co., LLC sr. unsec. unsub. bonds 8 3/8s, 2032 380,000 487,650 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 230,000 263,684 Electricite de France (EDF) 144A sr. unsec. notes 6.95s, 2039 (France) 415,000 507,043 Electricite de France (EDF) 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 999,000 994,005 Enel Finance International SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Netherlands) 280,000 298,942 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 285,000 306,457 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 145,000 152,243 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 330,000 310,783 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s,2023 58,000 54,065 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 (Spain) 170,000 184,642 ITC Holdings Corp. 144A notes 5 7/8s, 2016 450,000 498,003 ITC Holdings Corp. 144A sr. unsec. notes 6.05s,2018 140,000 156,339 Kansas Gas and Electric Co. bonds 5.647s, 2021 165,848 173,491 Kinder Morgan, Inc./DE 144A sr. notes 5s, 2021 240,000 235,200 Korea Gas Corp. 144A sr. unsec. unsub. notes 6 1/4s, 2042 (South Korea) 345,000 392,851 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 490,000 556,671 MidAmerican Energy Holdings Co. sr. unsec. bonds 6 1/2s, 2037 185,000 214,885 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 175,000 211,054 Narragansett Electric Co. (The) 144A sr. unsec. notes 4.17s, 2042 360,000 314,799 Oncor Electric Delivery Co., LLC sr. notes 7s,2022 161,000 192,071 Oncor Electric Delivery Co., LLC sr. notes 4.1s,2022 165,000 165,745 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 155,000 181,342 Pacific Gas & Electric Co. sr. unsub. notes 5.8s,2037 265,000 294,065 PacifiCorp sr. mtge. bonds 6 1/4s, 2037 205,000 244,415 Potomac Edison Co. 144A sr. bonds 5.8s, 2016 450,000 492,664 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 3.4s, 2023 10,000 9,305 PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 945,000 1,004,811 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 610,000 624,488 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 105,000 121,400 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 415,000 526,178 TransCanada PipeLines, Ltd. jr. unsec. sub. FRN notes 6.35s, 2067 (Canada) 915,000 939,899 West Penn Power Co. 144A sr. bonds 5.95s, 2017 395,000 445,269 Wisconsin Energy Corp. jr. unsec. sub. FRN notes 6 1/4s, 2067 815,000 840,469 Total corporate bonds and notes (cost $101,451,582) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (23.8%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (7.3%) Government National Mortgage Association Pass-Through Certificates 5s, TBA, January 1, 2044 $3,000,000 $3,251,716 4 1/2s, TBA, January 1, 2044 4,000,000 4,275,000 4s, TBA, January 1, 2044 13,000,000 13,528,125 3 1/2s, TBA, January 1, 2044 3,000,000 3,027,891 U.S. Government Agency Mortgage Obligations (16.5%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4s, with due dates from August 1, 2042 to June 1,2043 3,152,609 3,208,273 Federal National Mortgage Association Pass-Through Certificates 6s, TBA, January 1, 2044 2,000,000 2,220,623 5 1/2s, TBA, January 1, 2044 2,000,000 2,200,469 5s, March 1, 2038 69,431 75,389 4s, with due dates from June 1, 2042 to November 1, 2042 18,853,733 19,227,834 4s, TBA, January 1, 2044 7,000,000 7,213,282 3 1/2s, TBA, January 1, 2044 11,000,000 10,936,407 3s, TBA, January 1, 2044 10,000,000 9,503,125 Total U.S. government and agency mortgage obligations (cost $80,857,422) U.S. TREASURY OBLIGATIONS (—%)* Principal amount Value U.S. Treasury Notes 2s, September 30, 2020 $132,000 $129,032 Total U.S. treasury obligations (cost $131,920) MUNICIPAL BONDS AND NOTES (0.5%)* Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $350,000 $446,905 IL State G.O. Bonds 4.421s, 1/1/15 165,000 170,122 4.071s, 1/1/14 490,000 490,000 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 285,000 340,014 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 255,000 255,740 Total municipal bonds and notes (cost $1,547,343) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.1%)* Principal amount Value Korea Development Bank sr. unsec. unsub. notes 4s, 2016 (South Korea) $400,000 $425,957 Total foreign government and agency bonds and notes (cost $398,993) PURCHASED SWAP OPTIONS OUTSTANDING (—%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International 2.79625/3 month USD-LIBOR-BBA/May-24 May-14/2.79625 $16,213,300 $56,909 Total purchased swap options outstanding (cost $184,021) Putnam VT Income Fund 13 SENIOR LOANS (—%)* c Principal amount Value Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.488s, 2018 $49,860 $47,523 SunGard Data Systems, Inc. bank term loan FRN 1.916s, 2014 57 57 Total senior loans (cost $48,194) SHORT-TERM INVESTMENTS (14.9%)* Principal amount/shares Value U.S. Treasury Bills with an effective yield of 0.15%, February 6, 2014 $298,000 $297,954 U.S. Treasury Bills with effective yields ranging from 0.08% to 0.11%, August 21, 2014 § #∆ 5,100,000 5,097,710 U.S. Treasury Bills with an effective yield of 0.10%, May 29, 2014 § 510,000 509,880 U.S. Treasury Bills with effective yields ranging from 0.09% to 0.10%, April 30, 2014 § 3,014,000 3,013,467 Putnam Short Term Investment Fund 0.08% L 40,174,152 40,174,152 Total short-term investments (cost $49,091,957) Total investments (cost $366,264,849) Key to holding’s abbreviations BKNT Bank Note FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes PO Principal Only TBA To Be Announced Commitments bp Basis Points Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2013 through December 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $330,295,335. † Non-income-producing security. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $128,423,353 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. FUTURES CONTRACTS Unrealized OUTSTANDING Number of Expiration appreciation/ at 12/31/13 contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Long) 15 $1,924,688 Mar-14 $(32,138) U.S. Treasury Bond Ultra 30yr (Long) 43 5,858,750 Mar-14 (88,433) U.S. Treasury Bond Ultra 30yr (Short) 8 1,090,000 Mar-14 16,422 U.S. Treasury Note 2 yr (Long) 2 439,625 Mar-14 (910) U.S. Treasury Note 5 yr (Long) 46 5,488,375 Mar-14 (70,525) U.S. Treasury Note 5 yr (Short) 54 6,442,875 Mar-14 82,585 U.S. Treasury Note 10 yr (Long) 559 68,783,203 Mar-14 (1,295,220) U.S. Treasury Note 10 yr (Short) 17 2,091,797 Mar-14 39,679 Total WRITTEN SWAP OPTIONS OUTSTANDING at 12/31/13 (premiums $178,347) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International (1.5775)/3 month USD-LIBOR-BBA/ May-19 May-14/1.5775 $32,426,700 $43,776 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 12/31/13 Counterparty Fixed right or obligation % to Unrealized receive or (pay)/Floating rate Expiration Contract appreciation/ index/Maturity date date/strike amount (depreciation) JPMorgan Chase Bank N.A. 2.777/3 month USD-LIBOR-BBA/ May-24 (Purchased) May-14/2.777 $16,213,300 $(130,355) (1.60)/3 month USD-LIBOR-BBA/ May-19 (Written) May-14/1.60 32,426,700 134,247 Total TBA SALE COMMITMENTS OUTSTANDING at 12/31/13 (proceeds receivable $9,198,281) Principal Settlement amount date Value Federal National Mortgage Association, 3 1/2s, January1,2044 $6,000,000 1/13/14 $5,965,313 Government National Mortgage Association, 4s, January1,2044 3,000,000 1/21/14 3,121,875 Total 14 Putnam VT Income Fund CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/13 Upfront Unrealized premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $17,294,200 E $(194) 11/21/23 3 month USD-LIBOR-BBA 4.22125% $(258,396) 24,557,800 E (136) 11/21/18 2.1525% 3 month 295,294 USD-LIBOR-BBA 785,000 (50) 9/25/23 3 month USD-LIBOR-BBA 2.92% (1,853) 24,557,800 E (198) 11/20/18 2.14% 3 month 300,881 USD-LIBOR-BBA 17,294,200 E (194) 11/20/23 3 month USD-LIBOR-BBA 4.255% (233,838) 77,268,700 E 921,093 3/19/19 3 month USD-LIBOR-BBA 2.00% 677,696 19,018,800 E (81,590) 3/19/16 3 month USD-LIBOR-BBA 0.75% (19,779) 7,723,100 E 114,922 3/19/44 3 month USD-LIBOR-BBA 3.75% (194,620) 77,430,300 E 1,191,022 3/19/24 3 month USD-LIBOR-BBA 3.25% 678,433 Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/13 Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Bank of America N.A. $413,137 $— 1/12/41 4.00% (1 month Synthetic TRS Index $1,508 USD-LIBOR) 4.00% 30 year Fannie Mae pools 698,771 — 1/12/41 4.50% (1 month Synthetic TRS Index 5,902 USD-LIBOR) 4.50% 30 year Fannie Mae pools Barclays Bank PLC 1,007,392 — 1/12/40 4.50% (1 month Synthetic MBX Index (2,116) USD-LIBOR) 4.50% 30 year Fannie Mae pools 654,908 — 1/12/42 4.00% (1 month Synthetic TRS Index 1,981 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,487,558 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (5,938) USD-LIBOR 6.50% 30 year Fannie Mae pools 2,024,207 — 1/12/40 5.00% (1 month Synthetic MBX Index 3,869 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,799,529 — 1/12/41 5.00% (1 month Synthetic MBX Index 3,439 USD-LIBOR) 5.00% 30 year Fannie Mae pools 7,761,862 — 1/12/41 4.00% (1 month Synthetic TRS Index 28,335 USD-LIBOR) 4.00% 30 year Fannie Mae pools 6,500,441 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (15,518) USD-LIBOR 6.50% 30 year Fannie Mae pools 3,719,222 — 1/12/41 5.00% (1 month Synthetic MBX Index 7,107 USD-LIBOR) 5.00% 30 year Fannie Mae pools 211,440 — 1/12/40 4.00% (1 month Synthetic MBX Index (664) USD-LIBOR) 4.00% 30 year Fannie Mae pools 490,468 — 1/12/41 5.00% (1 month Synthetic MBX Index 937 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,118,011 — 1/12/41 4.50% (1 month Synthetic TRS Index 17,889 USD-LIBOR) 4.50% 30 year Fannie Mae pools Putnam VT Income Fund 15 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Barclays Bank PLC cont. $643,651 $— 1/12/39 6.00% (1 month Synthetic TRS Index $5,145 USD-LIBOR) 6.00% 30 year Fannie Mae pools 5,565,590 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (13,286) USD-LIBOR 6.50% 30 year Fannie Mae pools 5,923,388 — 1/12/41 5.00% (1 month Synthetic MBX Index 11,319 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,759,112 — 1/12/40 4.00% (1 month Synthetic MBX Index (5,528) USD-LIBOR) 4.00% 30 year Fannie Mae pools 106,519 — 1/12/38 6.50% (1 month Synthetic TRS Index 696 USD-LIBOR) 6.50% 30 year Fannie Mae pools 315,862 — 1/12/41 5.00% (1 month Synthetic MBX Index 604 USD-LIBOR) 5.00% 30 year Fannie Mae pools 241,249 — 1/12/41 5.00% (1 month Synthetic MBX Index 461 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 3,433,279 — 1/12/41 5.00% (1 month Synthetic MBX Index 6,561 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,349,094 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (5,608) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,442,845 — 1/12/41 4.00% (1 month Synthetic TRS Index 5,267 USD-LIBOR) 4.00% 30 year Fannie Mae pools 307,846 — 1/12/40 5.00% (1 month Synthetic MBX Index 588 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,829,826 — 1/12/40 4.50% (1 month Synthetic MBX Index (3,843) USD-LIBOR) 4.50% 30 year Fannie Mae pools 8,127,063 — 1/12/41 5.00% (1 month Synthetic MBX Index 15,531 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,201,648 — 1/12/41 5.00% (1 month Synthetic MBX Index 2,296 USD-LIBOR) 5.00% 30 year Fannie Mae pools 210,919 — 1/12/40 5.00% (1 month Synthetic MBX Index 403 USD-LIBOR) 5.00% 30 year Fannie Mae pools 683,609 — 1/12/40 5.00% (1 month Synthetic MBX Index 1,307 USD-LIBOR) 5.00% 30 year Fannie Mae pools 495,557 — 1/12/40 5.00% (1 month Synthetic MBX Index 947 USD-LIBOR) 5.00% 30 year Fannie Mae pools 5,566,146 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (13,288) USD-LIBOR 6.50% 30 year Fannie Mae pools 2,053,009 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (12,062) USD-LIBOR 6.00% 30 year Fannie Mae pools 844,512 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (4,872) USD-LIBOR 5.50% 30 year Fannie Mae pools 16Putnam VT Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Barclays Bank PLC cont. $422,200 $— 1/12/39 (5.50%) 1 month Synthetic MBX Index $(2,436) USD-LIBOR 5.50% 30 year Fannie Mae pools 422,200 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (2,436) USD-LIBOR 5.50% 30 year Fannie Mae pools 590,723 — 1/12/41 4.50% (1 month Synthetic TRS Index 4,989 USD-LIBOR) 4.50% 30 year Fannie Mae pools 847,427 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (4,889) USD-LIBOR 5.50% 30 year Fannie Mae pools 2,200,822 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (12,696) USD-LIBOR 5.50% 30 year Fannie Mae pools 847,427 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (4,889) USD-LIBOR 5.50% 30 year Fannie Mae pools 694,503 — 1/12/41 5.00% (1 month Synthetic MBX Index 1,327 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 1,767,414 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (4,219) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,083,889 — 1/12/38 6.50% (1 month Synthetic TRS Index 7,085 USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,691,939 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (9,760) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,081,483 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (11,618) USD-LIBOR 5.00% 30 year Fannie Mae pools 504,212 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,204) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,409,011 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (3,364) USD-LIBOR 6.50% 30 year Fannie Mae pools Citibank, N.A. 1,890,266 — 1/12/41 5.00% (1 month Synthetic MBX Index 3,612 USD-LIBOR) 5.00% 30 year Fannie Mae pools 3,308,700 — 1/12/41 5.00% (1 month Synthetic MBX Index 6,323 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,761,983 — 1/12/41 (4.50%) 1 month Synthetic TRS Index (14,882) USD-LIBOR 4.50% 30 year Fannie Mae pools 1,485,268 — 1/12/41 (4.00%) 1 month Synthetic TRS Index (5,422) USD-LIBOR 4.00% 30 year Fannie Mae pools 1,721,686 — 1/12/41 (4.50%) 1 month Synthetic TRS Index (14,542) USD-LIBOR 4.50% 30 year Fannie Mae pools Putnam VT Income Fund 17 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Credit Suisse International $1,341,718 $— 1/12/39 (5.00%) 1 month Synthetic TRS Index $(7,080) USD-LIBOR 5.00% 30 year Fannie Mae pools 2,698,646 — 1/12/41 (4.00%) 1 month Synthetic TRS Index (9,851) USD-LIBOR 4.00% 30 year Fannie Mae pools 3,408,740 — 1/12/41 (4.00%) 1 month Synthetic TRS Index (12,444) USD-LIBOR 4.00% 30 year Fannie Mae pools 2,288,497 — 1/12/41 (4.50%) 1 month Synthetic TRS Index (19,329) USD-LIBOR 4.50% 30 year Fannie Mae pools 2,619,284 — 1/12/41 (4.50%) 1 month Synthetic TRS Index (22,123) USD-LIBOR 4.50% 30 year Fannie Mae pools 1,080,482 — 1/12/41 (4.50%) 1 month Synthetic TRS Index (9,126) USD-LIBOR 4.50% 30 year Fannie Mae pools 108,934 — 1/12/41 (4.50%) 1 month Synthetic TRS Index (920) USD-LIBOR 4.50% 30 year Fannie Mae pools 1,276,960 — 1/12/40 (4.00%) 1 month Synthetic TRS Index (5,262) USD-LIBOR 4.00% 30 year Fannie Mae pools 1,500,343 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (16,117) USD-LIBOR 5.00% 30 year Fannie Mae pools 2,056,525 — 1/12/41 4.00% (1 month Synthetic TRS Index 7,507 USD-LIBOR) 4.00% 30 year Fannie Mae pools Goldman Sachs International 1,353,470 — 1/12/38 6.50% (1 month Synthetic TRS Index 8,847 USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,044,153 — 1/12/38 6.50% (1 month Synthetic TRS Index 6,825 USD-LIBOR) 6.50% 30 year Fannie Mae pools 3,747,587 — 1/12/39 6.00% (1 month Synthetic TRS Index 29,957 USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,311,508 — 1/12/38 6.50% (1 month Synthetic TRS Index 8,573 USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,624,721 — 1/12/42 4.00% (1 month Synthetic TRS Index 4,914 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,624,721 — 1/12/42 4.00% (1 month Synthetic TRS Index 4,914 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,599,911 — 1/12/41 4.50% (1 month Synthetic TRS Index 13,513 USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,937,377 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (4,625) USD-LIBOR 6.50% 30 year Fannie Mae pools 727,824 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,737) USD-LIBOR 6.50% 30 year Fannie Mae pools 18 Putnam VT Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Goldman Sachs International cont. $2,664,901 $— 1/12/41 4.00% (1 month Synthetic TRS Index $9,728 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,693,677 — 1/12/41 4.50% (1 month Synthetic TRS Index 22,752 USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,939,703 — 1/12/40 4.00% (1 month Synthetic TRS Index 7,993 USD-LIBOR) 4.00% 30 year Fannie Mae pools 173,788 — 1/12/39 6.00% (1 month Synthetic TRS Index 1,389 USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,579,797 — 1/12/39 6.00% (1 month Synthetic TRS Index 12,627 USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,044,598 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,494) USD-LIBOR 6.50% 30 year Fannie Mae pools 2,654,070 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (6,336) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,253,518 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,992) USD-LIBOR 6.50% 30 year Fannie Mae pools 98,394 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (235) USD-LIBOR 6.50% 30 year Fannie Mae pools 262,457 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (627) USD-LIBOR 6.50% 30 year Fannie Mae pools 698,662 — 1/12/38 6.50% (1 month Synthetic TRS Index 4,567 USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,483,363 — 1/12/38 6.50% (1 month Synthetic TRS Index 9,696 USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,362,399 — 1/12/42 4.00% (1 month Synthetic TRS Index 4,121 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,610,516 — 1/12/39 6.00% (1 month Synthetic TRS Index 20,866 USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,987,430 — 1/12/42 4.00% (1 month Synthetic TRS Index 6,011 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,419,224 — 1/12/41 4.00% (1 month Synthetic TRS Index 5,181 USD-LIBOR) 4.00% 30 year Fannie Mae pools 670,430 — 1/12/41 4.50% (1 month Synthetic TRS Index 5,663 USD-LIBOR) 4.50% 30 year Fannie Mae pools JPMorgan Chase Bank N.A. 1,242,554 — 1/12/41 4.50% (1 month Synthetic TRS Index 10,495 USD-LIBOR) 4.50% 30 year Fannie Mae pools Total $— Putnam VT Income Fund 19 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/13 Payments Unrealized Swap counterparty/ Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Bank of America N.A. CMBX NA BBB– Index BBB–/P $3,281 $48,000 5/11/63 300 bp $2,517 CMBX NA BBB– Index BBB–/P 6,388 106,000 5/11/63 300 bp 4,701 CMBX NA BBB– Index BBB–/P 13,088 212,000 5/11/63 300 bp 9,713 CMBX NA BBB– Index BBB–/P 12,483 219,000 5/11/63 300 bp 8,997 Barclays Bank PLC CMBX NA BBB– Index BBB–/P 21,618 195,000 5/11/63 300 bp 18,514 Credit Suisse International CMBX NA BBB– Index BBB–/P 1,956 16,000 5/11/63 300 bp 1,701 CMBX NA BBB– Index BBB–/P 10,475 108,000 5/11/63 300 bp 8,756 CMBX NA BBB– Index BBB–/P 13,770 173,000 5/11/63 300 bp 11,017 CMBX NA BBB– Index BBB–/P 13,884 174,000 5/11/63 300 bp 11,114 CMBX NA BBB– Index BBB–/P 11,512 175,000 5/11/63 300 bp 8,727 CMBX NA BBB– Index BBB–/P 13,627 176,000 5/11/63 300 bp 10,826 CMBX NA BBB– Index BBB–/P 5,416 178,000 5/11/63 300 bp 2,583 CMBX NA BBB– Index BBB–/P 3,136 178,000 5/11/63 300 bp 303 CMBX NA BBB– Index BBB–/P 2,888 188,000 5/11/63 300 bp (104) CMBX NA BBB– Index BBB–/P 2,403 207,000 5/11/63 300 bp (891) CMBX NA BBB– Index BBB–/P 15,589 214,000 5/11/63 300 bp 12,183 CMBX NA BBB– Index BBB–/P 24,292 215,000 5/11/63 300 bp 20,868 CMBX NA BBB– Index BBB–/P 23,758 310,000 5/11/63 300 bp 18,824 CMBX NA BBB– Index BBB–/P 14,240 347,000 5/11/63 300 bp 8,717 CMBX NA BBB– Index BBB–/P 6,748 141,000 5/11/63 300 bp 4,504 CMBX NA BBB– Index BBB–/P 7,647 177,000 5/11/63 300 bp 4,830 Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at December31,2013. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/13 Fixed payments Unrealized Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount Date fund per annum (depreciation) NA IG Series 21 Index BBB+/P $(15,056) $1,370,000 12/20/18 100 bp $10,088 Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at December31,2013. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” 20Putnam VT Income Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Corporate bonds and notes $— $107,343,897 $— Foreign government and agency bonds and notes — 425,957 — Mortgage-backed securities — 147,241,121 — Municipal bonds and notes — 1,702,781 — Purchased swap options outstanding — 56,909 — Senior loans — 47,580 — U.S. government and agency mortgage obligations — 78,668,134 — U.S. treasury obligations — 129,032 — Short-term investments 40,174,152 8,919,011 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(1,348,540) $— $— Written swap options outstanding — (43,776) — Forward premium swap option contracts — 3,892 — TBA sale commitments — (9,087,188) — Interest rate swap contracts — (900,857) — Total return swap contracts — 55,189 — Credit default contracts — (34,655) — Totals by level $— The accompanying notes are an integral part of these financial statements. Putnam VT Income Fund21 Statement of assets and liabilities 12/31/13 Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $326,090,697) $344,534,422 Affiliated issuers (identified cost $40,174,152) (Notes 1 and 5) 40,174,152 Interest and other receivables 3,002,707 Receivable for shares of the fund sold 19,234 Receivable for investments sold 2,005,722 Receivable for sales of delayed delivery securities (Note 1) 9,211,948 Receivable for variation margin (Note 1) 323,441 Unrealized appreciation on forward premium swap option contracts (Note 1) 134,247 Unrealized appreciation on OTC swap contracts (Note 1) 520,962 Total assets Liabilities Payable to custodian 23,343 Payable for purchases of delayed delivery securities (Note 1) 58,881,666 Payable for shares of the fund repurchased 164,688 Payable for compensation of Manager (Note 2) 110,777 Payable for custodian fees (Note 2) 25,474 Payable for investor servicing fees (Note 2) 27,545 Payable for Trustee compensation and expenses (Note 2) 188,001 Payable for administrative services (Note 2) 2,166 Payable for distribution fees (Note 2) 27,044 Payable for variation margin (Note 1) 250,436 Unrealized depreciation on OTC swap contracts (Note 1) 297,373 Premium received on OTC swap contracts (Note 1) 228,199 Unrealized depreciation on forward premium swap option contracts (Note 1) 130,355 Written options outstanding, at value (premiums $178,347) (Notes 1 and 3) 43,776 TBA sale commitments, at value (proceeds receivable $9,198,281) (Note 1) 9,087,188 Other accrued expenses 143,469 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $361,487,610 Undistributed net investment income (Note 1) 19,580,062 Accumulated net realized loss on investments (Note 1) (69,594,573) Net unrealized appreciation of investments 18,822,236 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $202,467,671 Number of shares outstanding 16,861,844 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $12.01 Computation of net asset value Class IB Net assets $127,827,664 Number of shares outstanding 10,742,853 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $11.90 The accompanying notes are an integral part of these financial statements. 22 Putnam VT Income Fund Statement of operations Year ended 12/31/13 Investment income Interest (including interest income of $25,810 from investments in affiliated issuers) (Note 5) $19,169,146 Total investment income Expenses Compensation of Manager (Note 2) 1,414,321 Investor servicing fees (Note 2) 354,271 Custodian fees (Note 2) 61,088 Trustee compensation and expenses (Note 2) 29,327 Distribution fees (Note 2) 338,556 Administrative services (Note 2) 9,437 Other 225,680 Total expenses Expense reduction (Note 2) (70) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 672,976 Net increase from payment by affiliate (Note 2) 3,101 Net realized gain on swap contracts (Note 1) 6,554,971 Net realized loss on futures contracts (Note 1) (4,088,132) Net realized gain on written options (Notes 1 and 3) 1,866,651 Net unrealized depreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year (14,905,366) Net loss on investments Net increase in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/13 12/31/12 Decrease in net assets Operations: Net investment income $16,736,536 $15,275,424 Net realized gain (loss) on investments 5,009,567 (48,846,545) Net unrealized appreciation (depreciation) of investments (14,905,366) 74,041,976 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (9,125,301) (12,670,994) Class IB (5,281,075) (7,695,007) Decrease from capital share transactions (Note 4) (42,099,746) (33,061,393) Total decrease in net assets Net assets: Beginning of year 379,960,720 392,917,259 End of year (including undistributed net investment income of $19,580,062 and $13,501,796, respectively) The accompanying notes are an integral part of these financial statements. Putnam VT Income Fund 23 Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) e Class IA 12/31/13 .58 (.32) (.49) — .59 4.82 254 12/31/12 .48 .76 (.64) — .60 4.02 203 12/31/11 .54 .06 (1.10) — f,g .58 4.57 263 12/31/10 .88 .30 (1.43) — .59 h 7.25 88 12/31/09 .79 3.23 (.65) — 1.16 i,j 7.52 i 278 Class IB 12/31/13 .54 (.31) (.46) — .84 4.57 254 12/31/12 .44 .75 (.60) — .85 3.77 203 12/31/11 .51 .07 (1.07) — f,g .83 4.34 263 12/31/10 .84 .30 (1.41) — .84 h 7.02 88 12/31/09 .76 3.19 (.61) — 1.41 i,j 7.27 i 278 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c The charges and expenses at the insurance company separate account level are not reflected. d Includes amounts paid through expense offset arrangements (Note 2). e Portfolio turnover excludes TBA purchase and sale transactions. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. g Amount represents less than $0.01 per share. h Excludes the impact of a reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.23% of average net assets for the period ended December 31, 2010. i Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of 0.21% of average net assets for the period ended December 31, 2009. j Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.58% of average net assets for the period ended December 31, 2009. The accompanying notes are an integral part of these financial statements. 24 Putnam VT Income Fund Notes to financial statements 12/31/13 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2013 through December 31, 2013. Putnam VT Income Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek high current income consistent with what Putnam Management believes to be prudent risk. The fund invests mainly in bonds that are securitized debt instruments (such as mortgage-backed investments) and other obligations of companies and governments worldwide denominated in U.S. dollars, are either investment-grade or below-investment-grade in quality (sometimes referred to as “junk bonds”) and have intermediate- to long-term maturities (three years or longer). Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts The fund uses options contracts to hedge duration and convexity and to isolate prepayment risk. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap option contracts include premiums that do Putnam VT Income Fund 25 not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’sportfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearing-house guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge market risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes an upfront payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the close of the contract. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties are settled through a central clearing agent through variation margin payments. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’sportfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with 26 Putnam VT Income Fund the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $115,953 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $171,063 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $135,918. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Based on market circumstances, Putnam Management will determine whether to deliver the underlying securities or to dispose of the TBA commitments prior to settlement. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against thesearrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At December 31, 2013, the fund had a capital loss carryover of $63,530,762 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $44,214,935 $3,609,925 $47,824,860 * 15,705,902 N/A 15,705,902 12/31/16 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from unrealized gains and losses on certain futures contracts, income on swap contracts and interest-only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $3,748,106 to increase undistributed net investment income, $894 to increase paid-in-capital and $3,749,000 to increase accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $17,006,225 Unrealized depreciation (5,986,807) Net unrealized appreciation 11,019,418 Undistributed ordinary income 19,819,825 Capital loss carryover (63,530,762) Cost for federal income tax purposes $373,689,156 Putnam VT Income Fund 27 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 33.2% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and othertransactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.550% of the first $5 billion, 0.500% of the next $5 billion, 0.450% of the next $10 billion, 0.400% of the next $10 billion, 0.350% of the next $50 billion, 0.330% of the next $50 billion, 0.320% of the next $100 billion and 0.315% of any excess thereafter. Following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management, the Trustees of the fund approved an interim management contract with Putnam Management. Consistent with Rule 15a–4 under the Investment Company Act of 1940, the interim management contract will remain in effect until the earlier to occur of (i) approval by the fund’s shareholders of a new management contract and (ii) March 7, 2014. Except with respect to termination, the substantive terms of the interim management contract, including terms relating to fees payable to Putnam Management, are identical to the terms of the fund’s previous management contract with Putnam Management. The Trustees of the fund also approved the continuance, effective October 8, 2013, of the sub-management contract between Putnam Management and Putnam Investments Limited (PIL) described below, for a term no longer than March 7, 2014. The Trustees of the fund have called a shareholder meeting for February 27, 2014, at which shareholders of the fund will consider approval of a proposed new management contract between the fund and Putnam Management. The substantive terms of the proposed new management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract. Further information regarding the proposed new management contract is included in a proxy statement filed with the SEC on December 20, 2013. The proxy statement was mailed to shareholders of record beginning on or about December 23, 2013. Putnam Management has contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. This expense limitation remains in place under the interim management contract described above. During the reporting period, the fund’s expenses were not reduced as a result of this limit. PIL, an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Effective July 1, 2013, Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.25% of the average net assets of the portion of the fund managed by PIL. Prior to July 1, 2013, the annual rate that Putnam Management paid for these services was 0.40% of the average net assets of the portion of the fund managed by PIL. Putnam Management voluntarily reimbursed the fund $3,101 for a trading error which occurred during the reporting period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no material impact on total return. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $218,800 Class IB 135,471 Total $354,271 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $70 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $229, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its classIB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $338,556 28Putnam VT Income Fund Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $805,615,048 and $783,843,928, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $1,984,418 and $1,986,038, respectively. Written option transactions during the reporting period are summarized asfollows: Written swap option Written swap option Written option Written option contract amounts premiums contract amount premiums Written options outstanding at the beginning of the reporting period $13,408,000 $258,104 $— $— Options opened 964,531,287 3,512,847 15 5,831 Options exercised (78,596,300) (327,638) — — Options expired — — (15) (5,831) Options closed (834,489,587) (3,264,966) — — Written options outstanding at the end of the reporting period $64,853,400 $178,347 $— $— Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/13 Year ended 12/31/12 Year ended 12/31/13 Year ended 12/31/12 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 340,692 $4,088,756 476,971 $5,658,431 1,031,068 $12,222,881 860,420 $10,067,818 Shares issued in connection with reinvestment of distributions 761,076 9,125,301 1,121,327 12,670,994 443,788 5,281,075 685,830 7,695,007 1,101,768 13,214,057 1,598,298 18,329,425 1,474,856 17,503,956 1,546,250 17,762,825 Shares repurchased (3,385,124) (40,403,016) (2,966,575) (35,095,984) (2,731,889) (32,414,743) (2,900,474) (34,057,659) Net decrease Note 5 — Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Fair value at the beginning of Fair value at the end of Name of affiliate the reporting period Purchase cost Sale proceeds Investment income the reporting period Putnam Money Market Liquidity Fund* $56,836,229 $27,381,975 $84,218,204 $8,670 $— Putnam Short Term Investment Fund* — 202,104,264 161,930,112 17,140 40,174,152 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management Note 6 — Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Putnam VT Income Fund 29 Note 8 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Purchased TBA commitment option contracts (contract amount) —* Purchased swap option contracts (contract amount) $135,700,000 Written futures contract option contracts (contract amount) (Note 3) —* Written swap option contracts (contract amount) (Note 3) $80,700,000 Futures contracts (number of contracts) 900 OTC interest rate swap contracts (notional) $274,600,000 Centrally cleared interest rate swap contracts (notional) $167,400,000 OTC total return swap contracts (notional) $218,800,000 OTC credit default contracts (notional) $4,000,000 Centrally cleared credit default contracts (notional) $4,600,000 *For the reporting period, the transaction volume was minimal. The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Fair value liabilities location Fair value Credit contracts Receivables, Net assets — Payables, Net assets — Unrealized appreciation $25,144* Unrealized depreciation $59,799* Interest rate contracts Investments, Receivables, Net assets — Payables, Net assets — Unrealized appreciation 1,339,729* Unrealized depreciation 3,516,912* Total *Includes cumulative appreciation/depreciation of futures contracts and centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Credit contracts $— $— $214,358 $214,358 Interest rate contracts (1,341,404) (4,088,132) 6,340,613 911,077 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Credit contracts $— $— $177,163 $177,163 Interest rate contracts 701,139 (900,918) 1,314,689 1,114,910 Total 30 Putnam VT Income Fund This page intentionally left blank. Putnam VT Income Fund 31 Note 9 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements, reverse repurchase agreements, securities lending and borrowing transactions, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Barclays Capital Inc. Merrill Lynch, Pierce, Fenner & Smith, Bank of America N.A. Barclays Bank PLC (clearing broker) Citibank, N.A. Credit Suisse International Goldman Sachs International JPMorgan Chase Bank N.A. Inc. Total Assets: Centrally cleared interest rate swap contracts § $— $— $318,871 $— $— $— $— $— $318,871 OTC Total return swap contracts* # 7,410 128,083 — 9,935 7,507 188,137 10,495 — 351,567 OTC Credit default swap contracts* # — Centrally cleared credit default swap contracts § — — 867 — 867 Futures contracts § — 3,703 3,703 Forward premium swap option contracts # — 134,247 — 134,247 Purchased swap options** # — 56,909 — — — 56,909 Total Assets Liabilities: Centrally cleared interest rate swap contracts § — — 118,858 — 118,858 OTC Total return swap contracts* # — 140,234 — 34,846 102,252 19,046 — — 296,378 OTC Credit default swap contracts* # 9,312 3,104 — — 47,383 — — — 59,799 Centrally cleared credit default swap contracts § — Futures contracts § — 131,578 131,578 Forward premium swap option contracts # — 130,355 — 130,355 Written swap options # — 43,776 — — — 43,776 Total Liabilities Total Financial and Derivative Net Assets Total collateral received (pledged) ## † $(1,902) $— $— $— $(89,946) $115,953 $— $— $24,105 Net amount $— $(15,255) $200,880 $(24,911) $(39,049) $53,138 $14,387 $(127,875) $61,315 * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. **
